USCA4 Appeal: 21-7073      Doc: 6        Filed: 02/08/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7073


        ROBERT C. WEDDINGTON,

                            Plaintiff - Appellant,

                     v.

        NATIONAL INDEMNITY INSURANCE COMPANY; CENTRAL EXPRESS,
        LLC,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Ellen L. Hollander, Senior District Judge. (1:21-cv-00962-ELH)


        Submitted: January 4, 2022                                        Decided: February 8, 2022


        Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


        Robert Clifford Weddington, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7073       Doc: 6         Filed: 02/08/2022      Pg: 2 of 2




        PER CURIAM:

               Robert C. Weddington appeals the district court’s order dismissing his complaint

        for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (ii). We affirm the

        dismissal of the complaint against National Indemnity Insurance Company for the reasons

        stated by the district court. Weddington v. Nat’l Indem. Ins. Co., No. 1:21-cv-00962-ELH

        (D. Md. July 9, 2021). Regarding the dismissal against Central Express, LLC, we vacate

        the court’s dismissal order and remand for further proceedings. We conclude that it does

        not appear on the face of Weddington’s complaint that the statute of limitations would bar

        this action against Central Express, LLC. We further conclude that collateral estoppel does

        not bar Weddington’s claims against Central Express, LLC, because the prior case, R & L

        Glob., LLC v. Nat’l Indem. Co., No. 1:21-CV-00524-CCB (D. Md.), involved different

        parties and claims. Lastly, claim splitting does not apply in this instance because the parties

        are different. Central Express, LLC, was not a party to Weddington’s prior action.

               Accordingly, we affirm in part, vacate in part, and remand for further proceedings.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                               AFFIRMED IN PART,
                                                                                VACATED IN PART,
                                                                                 AND REMANDED




                                                      2